Title: [Diary entry: 10 April 1787]
From: Washington, George
To: 

Tuesday 10th. Mercury at 48 in the Morning—74 at Noon and 72 at Night. Clear, calm, and warm all day. The appearances of fruit is very great from the innumerable blossoms with which every Tree is loaded. Rid to all the Plantations, spreading as much dung as I could spare, & find time to carry out on the poorest part of the last years Turnip field in the Neck, I ordered it to be cross plowed for sowing Barley and Clover. The first sowed Oats at this place do not look well the blade appearing yellow and signed at the ends by the frost nor have they made much progress in their growth. At Muddy hole, Sowed the 1st. and 3d. half Acre squares (plowed friday last) with three kinds of Barley, in the following manner, viz.—Each being divided from No. to South in three exactly equal parts by which each part was half dunged as mentioned on friday—the Eastermost ⅓ of each was sowed with 8 qts. of the Barley had from Phila. (originally from Rhode Island) and which my Farmer thought very good. The middle third of each was sowed with the same quantity of the naked Barley—had from Colo. Henry Lee and the Westermost ⅓ with a Barley 8 Quarts also, sent me by Genl. Spotswood under the denomination of Bear and which in appearance was very much like the Rhode Island, or Philadelphia Barley just mentioned. This ground had been twice

Plowed, and after the Seed had been sowed was harrowed & Cross harrowed. At Dogue run chopped, and made fine a piece of grd. in the meadow wch. had been plowed, in order to sow in drills the New River grass Seed. At French’s finished Sowing the last Oats—viz. a slipe between the Wheat and road—with 2 Bushels together with grass Seeds in the mixture & proportion given to the other ground and began to Sow the same on the Wheat and to harrow it in. Mrs. Fanny Washington was delivered of a boy this Morning. Examined the Seed Potatoes which I had buried for preservation in my Garden—and found them all rotten. The Wet had got to them—whether from the nature of the Soil or improper mode of covering them (though the ground was ridged over them) I know not—but the mode does not appear to be efficacious. Recd. from Mr. Jno. Lawson, Negro Neptune, on trial as a Brick layer. Miss Sally Ramsay came down this evening with Mr. Lear, who went up to Alexandria on my business.